Citation Nr: 1733361	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  15-27 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his July 2015 substantive appeal (VA Form 9), the Veteran requested to have a hearing before the Board in connection with the claims on appeal.  However, in an October 2015 correspondence, he withdrew his hearing request.  Accordingly, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to his in-service acoustic trauma.

2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, a September 2012 VA audiology examination report reflects that the Veteran was diagnosed with bilateral hearing loss as defined by VA (in that there were multiple frequencies of each ear where the auditory thresholds were 40 decibels or greater) and with tinnitus.  See id.  In addition, the Board notes that tinnitus is capable of lay observation, and the Veteran has offered competent, credible statements that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the Veteran has met the current disability requirement for both bilateral hearing loss and tinnitus.

In addition, in written statements, the Veteran asserted that he suffered acoustic trauma during active service as a member of the Air Force Band playing the trumpet.  The Veteran's statements that he suffered acoustic trauma during this time are competent, credible, and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In this regard, the Board notes that the Veteran's DD 214 Form shows that his military occupational specialty (MOS) was instrumentalist.  Therefore, the Veteran has met the in-service injury or event requirement.  Hence, the dispositive issue in this case is whether the current bilateral hearing loss and tinnitus are related to the in-service acoustic trauma.  There are conflicting medical opinions of record on this question.

In December 2011, the Veteran underwent a private audiology examination with Dr. S.R.D.  In a December 2011 correspondence, Dr. S.R.D. stated that he evaluated the Veteran in regards to noise induced hearing loss while in active military service, and that after a thorough examination, "I have determined that [the Veteran] has tinnitus and sensorineural hearing loss due to noise induced trauma while in active military service."  Although it appears that this opinion relied on the service and personal history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the statements of the veteran, which is not applicable here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  In addition, although the rationale provided was not extensive, this does not render the opinion inadequate.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).

In September 2012, the Veteran underwent a VA audiology examination, in which the VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were not caused by or the result of military service.  The VA examiner reasoned that "[b]ilerally normal hearing upon entrance into military service and bilaterally normal hearing upon separation from military service is well documented."  However, the VA examiner's rationale is flawed, thereby reducing the probative value of this opinion.  In this regard, normal hearing upon separation is not necessarily fatal to claims for service connection for hearing loss or tinnitus.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) ("[E]ven though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established"); Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability).

Based on the foregoing, the Board finds that the evidence is thus at least evenly balanced as to whether the Veteran's current bilateral hearing loss and tinnitus are related to active service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss and tinnitus are warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


